Title: David Bailie Warden to Thomas Jefferson, 1 July 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
                  Sir, 
                  Washington, 1 July, 1811—
          
		   I beg leave to inform you, that the Essex is arrived, and that we expect to sail in the course of eight, or ten days. 
		  
		  
		   I received, from Mr. Graham, the note which you were pleased to write, with the inclosed letter for Paris—Since that time, I took the liberty of sending you a copy of my translation of Gregoires’ work on Blacks, in which he examines your opinions concerning their capacity for improvement. He proposes to write a Biographical-Dictionary
			 of all Individuals who have distinguished themselves in the cause of freedom, of which he is still an enthusiast. He is obliged to keep this project a secret at Paris.
          
		  
		  
		  
		  I have great hopes of being able to carry with me a copy of the commentary 
                     of 
                     on Montesquieus’ spirit of laws, which you were pleased to mention to me—
		  
		  Mr. Duane recommended it to me in the highest terms—
          
		  
		  
		  
		  I have amused myself lately in examining the productions and improvements of this district, and have some idea of writing a kind of Itinerarie, which may be useful to strangers who visit, or who propose to inhabit Washington. I do not find that there exists here any register of the temperature of the atmosphere, predominant winds & &—, and having been informed, that you paid great attention to this
			 subject, you will oblige me much, if convenient, to furnish me a brief abstract of your observations on this subject—
          
		  
		  
		  
		  I have lately seen chicoreé, 
                     or Chicorium Intubus—in a luxuriant state, in a dry soil, at Masons’ island—I suspect that it might be cultivated, in this district, with great advantage, as food for cattle—
          
		  
		  
		   
		  
		  It is well ascertained that the Captain of the Melampus declared to that of the Tamahamak, which he carried to Halifax, that he had received positive orders to capture all american vessels bound to France—
          
		  
		  Mr. Pinkney is arrived in this City. He proposes to bring his family here on a visit.
			 
		  
		  
		  
		  
		   Mr. Foster has taken lodgings at Crawfords’ Georgetown
          
		  
		  
		  
		  I am, Sir, with respects to Mr & Mrs Randolph and family,—and with sincere thanks for the interest you have taken in my welfare
          Your ever obliged & devoted Sevt
                  D B: Warden
        